Case: 1:18-cv-03453 Document #: 108 Filed: 10/17/18 Page 1 of 2 PagelD #:10140

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

WESTERN DIGITAL TECHNOLOGIES,
INC.,

Plaintiff,

Vv.

Case No. 18-cv-03453
Judge Charles P. Kocoras

Magistrate Judge Sidney I. Schenkier

XIAOLONG1 988, et al.,

Defendants.

 

 

SATISFACTION OF JUDGMENT

WHEREAS, a judgment was entered in the above action on September 6, 2018 [105], in
favor of Plaintiff Western Digital Technologies, Inc. (“Western Digital” or “Plaintiff’) and
against the Defendants Identified in Schedule A in the amount of one million dollars
($1,000,000) per Defaulting Defendant, and Western Digital acknowledges payment of an agreed
upon damages amount, costs, and interest and desires to release this judgment and hereby fully

and completely satisfy the same as to the following Defendant:

 

Defendant Name Line No.

 

 

 

 

ZEALHELP Store 17

 

THEREFORE, full and complete satisfaction of said judgment as to the above-referenced
Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

 
Case: 1:18-cv-03453 Document #: 108 Filed: 10/17/18 Page 2 of 2 PagelD #:10140

Dated this 17th day of October 2018.

Respectfully submitted,

Amy C. Ziegler

Justin R. Gaudio

Jessica L. Bloodgood

Mary F. Fetsco

Greer, Burns & Crain, Ltd.

300 South Wacker Drive, Suite 2500
Chicago, Illinois 60606
312.360.0080 / 312.360.9315 (facsimile)
aziegler@gbc.law

jgaudio@gbc.law
jbloodgood@gbc.law
mfetsco@gbc.law

Counsel for Plaintiff Western Digital
Technologies, Inc.

Subscribed and sworn to me by Mary F. Fetsco, on this 17th day of October 2018.

Given under by hand and notarial seal.

CAITLIN SCHLIE
Official Seal

Notary Public - State of lilinois
My Commission Expires Nov 20, 2021

 

Cneby. The,

Notary Public

State of Illinois
County of Cook

 
